Title: From George Washington to Colonel John Cadwalader, 24 December 1776
From: Washington, George
To: Cadwalader, John



Head Quarters [Bucks County, Pa.] 24th December 1776.
Sir,

Fix with Colo. Griffin on your Points of Attack—In this, as circumstances must govern, I shall not interfere; but let the hour of attack be the 26th, and one hour before day (of that Morning.)
I have wrote to Colo. Hitchcock to join his Brigade to yours, and cooperate therewith. If you should be successful (of which I have the highest hopes) move forward if possible, so as to form a junction with me, if the like good fortune should attend our Enterprize, either at Trenton or Princeton.
Let your Men be provided with Blankets and three days Provisions ready Cooked. Most ardently wishing you Success I am Yr Most Obedt

Go: Washington

